DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. (US 10559140). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Nix (US 10559140) discloses as in claim 21 a  computing system, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations (see claim 1), the operations comprising: 
determining that a vehicle failure event has occurred during a ride provided by an autonomous vehicle for a rider (see claim 1); 
in response to determining that the vehicle failure event has occurred, providing an interactive user interface that enables the rider to enter feedback for the vehicle failure event, wherein the interactive user interface comprises a plurality of user-selectable icons that respectively correspond to a plurality of different types of vehicle failure events, each user- selectable icon selectable by the rider to provide the feedback indicative of the corresponding type of vehicle failure event (see claim 1); 
receiving the feedback entered by the rider via the interactive user interface (see claim 1); and 
associating the feedback with one or more of: a time at which the vehicle failure event occurred, a location at which the vehicle failure event occurred, or data collected by the autonomous vehicle during the vehicle failure event (see claim 1).  
Nix (US 10559140) discloses as in claim 22 the  computing system of claim 21, further comprising: 
a front-seat display device that is accessible by both a passenger that is located in a front passenger seat of the autonomous vehicle and a driver that is located in a driver seat of the autonomous vehicle (see claim 2); 
wherein providing the interactive user interface comprises displaying the interactive user interface on the front-seat display (see claim 2).  
Nix (US 10559140) discloses as in claim 23 the  computing system of claim 21, wherein providing the interactive user interface comprises wirelessly providing the interactive user interface to a handheld computing device associated with the rider for display by the handheld computing device (see claim 3).  
Nix (US 10559140) discloses as in claim 24 the  computing system of claim 21, wherein the computing system comprises an autonomy system and a human machine interface device, wherein one or both of the autonomy system and the human machine interface device perform the operation of determining that the vehicle failure event has occurred during the ride provided by the autonomous vehicle (see claim 4).  .  
Nix (US 10559140) discloses as in claim 25 the  computing system of claim 21, wherein the computing system comprises a central computing system that is configured to perform additional operations, the additional operations comprising: aggregating multiple instances of triage data received via the interactive user interface relative to multiple detected vehicle failure events over time; and determining an aggregate performance score for at least the autonomous vehicle relative to at least one physical location based at least in part on the aggregated multiple instances of triage data (see claim 5).    
Nix (US 10559140) discloses as in claim 26 the  computing system of claim 21, wherein providing the interactive user interface that enables the rider to enter the feedback for the vehicle failure event comprises providing the interactive user interface while the rider is located in the autonomous vehicle (see claim 4). 
Nix (US 10559140) discloses as in claim 27 a computer-implemented method to obtain feedback descriptive of autonomous vehicles failures (see claim 6), the method comprising: 
determining, by a computing system comprising one or more computing devices, that a vehicle failure event has occurred during a ride provided by an autonomous vehicle for a rider (see claim 6); 
in response to determining that the vehicle failure event has occurred, providing, by the computing system, an interactive user interface that enables the rider to enter feedback that describes the vehicle failure event, wherein the interactive user interface comprises a plurality of user-selectable icons that respectively correspond to a plurality of different types of vehicle failure events, each user-selectable icon selectable by the rider to provide the feedback indicative of the corresponding type of vehicle failure event (see claim 6); 
receiving, by the computing system, the feedback entered by the rider via the interactive user interface (see claim 6); and 
associating, by the computing system, the feedback with one or more of: a time at which the vehicle failure event occurred, a location at which the vehicle failure event occurred, or data collected by the autonomous vehicle during the vehicle failure event (see claim 6).  
Nix (US 10559140) discloses as in claim 28 the computer-implemented method of claim 27, wherein providing, by the computing system, the interactive user interface comprises providing, by the computing system, the interactive user interface that includes a plurality of nested hierarchical menus (see claims 7).  
Nix (US 10559140) discloses as in claim 29 the  computer-implemented method of claim 27, wherein: determining, by the computing system, that the vehicle failure event has occurred comprises detecting, by the computing system, that a human intervention event in which a human driver assumed control of the autonomous vehicle has occurred at the autonomous vehicle; and providing, by the computing system, the interactive user interface comprises automatically providing, by the computing system, the interactive user interface in response to detecting that the human intervention event occurred (see claim 8)  
Nix (US 10559140) discloses as in claim 30 the  computer-implemented method of claim 27, wherein: determining, by the computing system, that the vehicle failure event occurred comprises receiving, by the computing system, a rider input from the rider requesting to enter the feedback; and providing, by the computing system, the interactive user interface comprises transitioning, by the computing system, the interactive user interface to a feedback menu in response to receiving the rider input requesting to enter the feedback (see claim 9).  
Nix (US 10559140) discloses as in claim 31 the  computer-implemented method of claim 30, wherein receiving, by the computing system, the rider input from the rider requesting to enter the feedback comprises receiving, by the computing system, a rider selection of a feedback icon presented on the interactive user interface (see claim 10).  .  
Nix (US 10559140) discloses as in claim 32 the computer-implemented method of claim 27, wherein providing, by the computing system, the interactive user interface comprises displaying the interactive user interface on a front-seat display device that is accessible by at least one of a front seat passenger located in a front passenger seat of the autonomous vehicle and a driver located in a driver seat of the autonomous vehicle (Claim 11).  
Nix (US 10559140) discloses as in claim 33 the computer-implemented method of claim 27, wherein providing, by the computing system, the interactive user interface comprises:
providing for display, by the computing system, the interactive user interface that initially enables the rider to indicate a criticality level of the vehicle failure event (Claim 12); and 
receiving, by the computing system, a user input that indicates the criticality level of the vehicle failure event (Claim 12); and 
in response to receiving the user input that indicates the criticality level of the vehicle failure event, providing for display, by the computing system, the interactive user interface that provides the plurality of user-selectable icons that respectively correspond to the plurality of different types of vehicle failure events (Claim 12).
Nix (US 10559140) discloses as in claim 34 the computer-implemented method of claim 33, wherein providing for display, by the computing system, the interactive user interface that provides the plurality of user-selectable icons in response to receiving the user input that indicates the criticality level of the vehicle failure event comprises providing for display, by the computing system, the interactive user interface that provides the plurality of user-selectable icons in response to receiving the user input that indicates that the criticality level of the vehicle failure event is greater than a threshold criticality level (Claim 13).  
Nix (US 10559140) discloses as in claim 35 the computer-implemented method of claim 27, further comprising: in response to receiving the feedback that selects one of the plurality of user-selectable icons, causing, by the computing system, the user interface to provide a secondary menu that provides a second plurality of user-selectable icons that respectively correspond to different descriptions of the selected type of vehicle failure event (claim 14).  
Nix (US 10559140) discloses as in claim 36 the computer-implemented method of claim 27, wherein providing, by the computing system, the interactive user interface comprises providing for display, by the computing system, the interactive user interface that includes both a navigational portion and a feedback portion, wherein the navigational portion comprises at least one of navigational instructions and a map, and wherein the feedback portion enables the rider located within the autonomous vehicle to enter the feedback that describes the vehicle failure event (claim 15). 
Nix (US 10559140) discloses as in claim 37 the computer-implemented method of claim 27, further comprising: automatically dismissing, by the computing system, a feedback menu of the interactive user interface when feedback is not entered by the user within a predetermined amount of time (claim 16). 
Nix (US 10559140) discloses as in claim 38 the computer-implemented method of claim 27, further comprising: aggregating, by the computing system, multiple instances of triage data received via the interactive user interface relative to multiple detected vehicle failure events over time; and determining, by the computing system, an aggregate performance score for at least the autonomous vehicle relative to at least one physical location based at least in part on the aggregated multiple instances of triage data (claim 17).  
Nix (US 10559140) discloses as in claim 39 the computer-implemented method of claim 27, wherein providing the interactive user interface comprises providing the interactive user interface while the rider is in the autonomous vehicle (claim 6). 
Nix (US 10559140) discloses as in claim 40 one or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause a computing system to perform operations (see claim 19), the operations comprising: 
determining that a vehicle failure event has occurred during a ride provided by an autonomous vehicle for a rider (see claim 19); 
in response to determining that the vehicle failure event has occurred, providing an interactive user interface that enables the rider to enter feedback that describes the vehicle failure event, wherein the interactive user interface comprises a plurality of user-selectable icons that respectively correspond to a plurality of different types of vehicle failure events, each user- selectable icon selectable by the rider to provide the feedback indicative of the corresponding type of vehicle failure event (see claim 19); 
receiving the feedback entered by the rider via the interactive user interface (see claim 19); and
associating the feedback with at least one of: a time at which the vehicle failure event occurred, a location at which the vehicle failure event occurred, or data collected by the autonomous vehicle during the vehicle failure event (see claim 19).   


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664